Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 11/18/2020. Claims 1-3, 6-9, 11, 14-15, and 17 are pending. Claims 4, 5, 10, 12, 13, 16, 18, and 19 were canceled. Claims 1, 2, 7-9, 11. 14-14. And 11 were amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are not persuasive. 
The applicant argues the prior art of record fails to disclose or suggest “at least determination of a relationship between background phase offset error and pixel location based on representative pixel values and pixel locations of first pixels associated with one or more substantially stationary image regions determined based on a plurality of displacement-encoded MR phase images, and not on the pixel value of noise pixels associated with noisy image regions determined based on the plurality of MR magnitude images. The art of record is not seen to disclose or to suggest a determination of a background phase offset error for each of one or more pixels of the plurality of displacement-encoded MR phase images other than the noise pixels based on the relationship and on the pixel locations of the one or more pixels. The applicant further recites portions of paras. [0024] and [0025] then concludes “Nowhere does Guhring describe any distinction between first pixels associated with one or more substantially stationary image regions determined based on displacement-encoded MR phase image, 
The examiner is perplexed by the applicant’s arguments as the above subject matter is explicitly taught by the prior art reference of Guhring. Guhring teaches in para. [0024]: 
“…if both the anatomical magnitude images and phase contrast images are provided, the variance is computed over time as the maximum of the variance over time of the magnitude images and the variance over time of the phase contrast images at each pixel, after a suitable normalization.” 
Therefore the variance is based on both the magnitude and phase images. 
Furthermore, the applicant curiously omits the relevant subject matter from para. [0025] which states: 
“According to embodiments of the invention, a histogram is formed of the variance values.  The histogram includes two peaks: one for the noisy background and air with a large variance and another peak for tissue with a smaller variance.  The histogram, depicted in FIG. 1(d), shows the number of pixels with a certain variance on the y-axis for all possible variances on the x-axis.  One looks for the 2 peaks, separated by a valley, in that histogram. Only the first peak, closest to the origin with the largest variances, is of interest.” (Emphasis added by the examiner.) 
Based on the disclosure, Fig. 1(d) plots “the number of pixels with a certain variance on the y-axis for all possible variances on the x-axis.” The peak in Fig. 1(d) between 400 and 800 on the x-axis corresponds to “one for the noisy background and air with a large variance” as the larger numbers on the x-axis correspond to large variances. In contrast the first peak situated between 0 and 200 on the x-axis correspond to “tissue with a smaller variance”. The first peak is fit with a Gaussian mode and “Any pixel with a variance less than that threshold is considered a stationary pixel. All pixels beyond the right tail of that mode are considered to be moving pixels.” In other words, the first peak corresponds to stationary pixels and moving pixels. For the first peak, the pixels with a value lower than a certain threshold correspond to stationary pixels and pixels with a value higher than a certain threshold (but still corresponding to the first peak) correspond to the moving pixels. The second peak (between 400 and 800) corresponds to air and noisy background. 

    PNG
    media_image1.png
    552
    665
    media_image1.png
    Greyscale

In para. [0023], Guhring states “Referring to FIG. 1(b), the salt and pepper regions 15 and 12 respectively correspond to outside air and the lungs, which contain air. Phase contrast MRI cannot measure velocity in air, thus air shows up as noise in these images.” These noisy regions correspond to the regions between 400 and 800 on the x-axis of Guhring. 
Therefore, the examiner maintains that Guhring teaches wherein “both anatomical magnitude images and phase contrast images are provided” as taught in para. [0024]. 
The pixels with a variance between 400 and 800 correspond to noisy regions and regions with air. As in para. [0023] and Fig. 1(b), “Phase contrast MRI cannot measure velocity in air, thus air shows up as noise in these images.”
The pixels with a variance between 0 and 200 correspond to stationary pixels and moving pixels with the stationary and moving pixels determined based on a threshold determined from statistical parameters as taught in para. [0025].
Further, the end of para. [0025] teaches, “Then at step 24, a correction field is fit through the stationary pixels of an average phase contrast image over time. This correction field, which represents the background phase, is shown in Fig. 1(f). Para. [0028] states, “A free-form surface can also be fit to the stationary pixels to represent the correction field.” Additional mathematical details are provided in paras. [0028]-[0030]
The background phase is determined based on the stationary pixels, not on the noisy pixels or the moving pixels.
Claims 8 and 14 stand rejected for similar reasons provided for claim 1 above.
Therefore, the examiner maintains that Guhring teaches the subject matter as claimed. The examiner maintains the claims 1-3, 6-9, 11, 14-15, and 17 stand rejected and has amended the rejection below so as to more clearly identify the examiner’s interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guhring et al. US 2012/0076380 in view of Cowan et al. US 2014/0348406 (Cowan).

Regarding claim 1, Guhring teaches a system (an MRI machine and computer system; see Fig. 3; see para. [0005]) comprising: 
(computer system 31 executes a routine 37; see Fig. 3; see para. [0033]) to: 
generate a plurality of displacement-encoded magnetic resonance (MR) phase images based on the k-space data (phase contrast images are detected which are equivalent to displacement-encoded magnetic resonance phase images; see para. [0024]); 
generate a plurality of MR magnitude images based on the k-space data (anatomical magnitude images are provided; see para. [0024]); 
determine noise pixels associated with noisy image regions based on the plurality of MR magnitude images (the histogram includes two peaks: one for the noisy background and air with a large variance and another peak for tissue with a smaller variance where the peak between 400 and 800 corresponds to a peak with a higher variance and, therefore, the noisy background and air; see Fig. 1(D); see para. [0025]); 
determine first pixels associated with one or more substantially stationary image regions of the plurality of displacement-encoded MR phase images (the first peak of Fig. 1(d) corresponds to stationary and moving pixels wherein the stationary pixels are determined from the moving images based on statistical analysis of the anatomical images and phase contrast images; see paras. [0024]-[0031]); 
determine representative pixel values of the first pixels based on pixel values of the first pixels within one or more of the plurality of displacement-encoded MR phase images (neighboring stationary pixels are grouped together to improve spatial coherence, once the groups are formed, small or very ill-shaped groups cab be removed as they will likely not reliably contribute to the determination of the background region such that the stationary pixels which are not removed would be reasonably equivalent to the representative pixel values as claimed; see paras. [0026]; see paras. [0026]-[0031]); 
determine a relationship between background phase offset error and pixel location based on the determined representative pixel values and the pixel locations of the first pixels, and not on the pixel (the background is determined based on the selected stationary pixels, not on stationary pixels of small or very ill-shaped groups, and not on the noisy pixels since the noisy pixels have a larger variance they are obviously not included with the stationary pixels; see Figs. 1(b), 1(d); see paras. [0023], [0025]-[0031]); 
determine a background phase offset error for each of one or more pixels of the plurality of displacement-encoded MR phase images other than the noise pixels based on the relationship and on the pixel locations of the one or more pixels (a correction field which represents the background phase is shown in Fig. 1(f) is equivalent to the background phase offset error as claimed and is determined only from select stationary pixels and not pixels which correspond to moving pixels or noisy pixels; see Figs. 1(d), 1(f), 2; see paras. [0025]-[0031]); and 
generate a corrected MR phase image of one of the plurality of displacement- encoded MR phase images based on the background phase offset error determined for each of the one or more pixels (a corrected image is formed by subtracting the background phase from the phase contrast image; see para. [0008]).
Guhring fails to explicitly teach a chassis defining a bore; a main magnet to generate a polarizing magnetic field within the bore; a gradient system to apply a gradient magnetic field to the polarizing magnetic field; a radio frequency system to transmit RF pulses to patient tissue disposed within the bore and to receive signals from the patient tissue; and control the gradient system and radio frequency system to acquire displacement-encoded k-space data.
Cowan teaches a chassis defining a bore; a main magnet to generate a polarizing magnetic field within the bore; a gradient system to apply a gradient magnetic field to the polarizing magnetic field; a radio frequency system to transmit RF pulses to patient tissue disposed within the bore and to receive signals from the patient tissue (the above components are all well-known component in a conventional MRI system; see Fig. 6); and control the gradient system and radio frequency system to acquire (the gradient field is controlled for acquiring displacement-encoded and velocity encoded images; see paras. [0005], [0021], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein a chassis defining a bore; a main magnet to generate a polarizing magnetic field within the bore; a gradient system to apply a gradient magnetic field to the polarizing magnetic field; a radio frequency system to transmit RF pulses to patient tissue disposed within the bore and to receive signals from the patient tissue; and control the gradient system and radio frequency system to acquire displacement-encoded k-space data as taught in Cowan into Guhring in order to gain the advantage of detecting an MRI image using conventional imaging systems.

Regarding claim 8, Guhring teaches a computer-implemented method (computer system 31 executes a routine 37; see Fig. 3; see para. [0033]) comprising: 
acquiring displacement-encoded k-space data; determining a plurality of displacement-encoded magnetic resonance (MR) phase images based on the k-space data (phase contrast images are detected which are equivalent to displacement-encoded magnetic resonance phase images and are inherently determined based on k-space data in a manner known in the art; see para. [0024]); 
determining a plurality of MR magnitude images based on the k-space data (anatomical magnitude images are provided; see para. [0024]);
determining noise pixels associated with noisy image regions based on the plurality of MR magnitude images (the histogram includes two peaks: one for the noisy background and air with a large variance and another peak for tissue with a smaller variance where the peak between 400 and 800 corresponds to a peak with a higher variance and, therefore, the noisy background and air; see Fig. 1(D); see para. [0025]);
(the first peak of Fig. 1(d) corresponds to stationary and moving pixels wherein the stationary pixels are determined from the moving images based on statistical analysis of the anatomical images and phase contrast images; see paras. [0024]-[0031]); 
determining representative pixel values of the first pixels based on pixel values of the first pixels within one or more of the plurality of displacement-encoded MR phase images (neighboring stationary pixels are grouped together to improve spatial coherence, once the groups are formed, small or very ill-shaped groups cab be removed as they will likely not reliably contribute to the determination of the background region such that the stationary pixels which are not removed would be reasonably equivalent to the representative pixel values as claimed; see paras. [0026]; see paras. [0026]-[0031]); 
determining a relationship between background phase offset error and pixel location based on the determined representative pixel values and the pixel locations of the first pixels, and not on the pixel values of the noise pixels (the background is determined based on the selected stationary pixels, not on stationary pixels of small or very ill-shaped groups, and not on the noisy pixels since the noisy pixels have a larger variance they are obviously not included with the stationary pixels; see Figs. 1(b), 1(d); see paras. [0023], [0025]-[0031]); 
and determining a background phase offset error for each of one or more pixels of the plurality of displacement-encoded MR phase images other than the noise pixels based on the relationship and on the pixel locations of the one or more pixels (a correction field which represents the background phase is shown in Fig. 1(f) is equivalent to the background phase offset error as claimed and is determined only from select stationary pixels and not pixels which correspond to moving pixels or noisy pixels; see Figs. 1(d), 1(f), 2; see paras. [0025]-[0031]); and 
(a corrected image is formed by subtracting the background phase from the phase contrast image; see para. [0008]).

Regarding claim 14, Guhring teaches system (an MRI machine; see Fig. 3) comprising: 
a computing system (computer system 31 executes a routine 37; see Fig. 3; see para. [0033]) to:
acquire displacement-encoded k-space data; determine a plurality of displacement-encoded magnetic resonance (MR) phase images based on the k-space data (phase contrast images are detected which are equivalent to displacement-encoded magnetic resonance phase images and are inherently determined based on k-space data in a manner known in the art; see para. [0024]); 
generate a plurality of MR magnitude images based on the k-space data (anatomical magnitude images are provided; see para. [0024]);
determine noise pixels associated with noisy image regions based on the plurality of MR magnitude images (the histogram includes two peaks: one for the noisy background and air with a large variance and another peak for tissue with a smaller variance where the peak between 400 and 800 corresponds to a peak with a higher variance and, therefore, the noisy background and air; see Fig. 1(D); see para. [0025]);
determine first pixels associated with one or more substantially stationary image regions of the plurality of displacement-encoded MR phase images (the first peak of Fig. 1(d) corresponds to stationary and moving pixels wherein the stationary pixels are determined from the moving images based on statistical analysis of the anatomical images and phase contrast images; see paras. [0024]-[0031]); 
determine representative pixel values of the first pixels based on pixel values of the first pixels within one or more of the plurality of displacement-encoded MR phase images (neighboring stationary pixels are grouped together to improve spatial coherence, once the groups are formed, small or very ill-shaped groups cab be removed as they will likely not reliably contribute to the determination of the background region such that the stationary pixels which are not removed would be reasonably equivalent to the representative pixel values as claimed; see paras. [0026]; see paras. [0026]-[0031]); 
determine a relationship between background phase offset error and pixel location based on the determined representative pixel values and the pixel locations of the first pixels, and not on the pixel values of the noise pixels (the background is determined based on the selected stationary pixels, not on stationary pixels of small or very ill-shaped groups, and not on the noisy pixels since the noisy pixels have a larger variance they are obviously not included with the stationary pixels; see Figs. 1(b), 1(d); see paras. [0023], [0025]-[0031]); 
and determine a background phase offset error for each of one or more pixels of the plurality of displacement-encoded MR phase images other than the noise pixels based on the relationship and on the pixel locations of the one or more pixels (a correction field which represents the background phase is shown in Fig. 1(f) is equivalent to the background phase offset error as claimed and is determined only from select stationary pixels and not pixels which correspond to moving pixels or noisy pixels; see Figs. 1(d), 1(f), 2; see paras. [0025]-[0031]); and 
generate a corrected MR phase image of one of the plurality of displacement-encoded MR phase images based on the background phase offset error determined for each of the one or more pixels (a corrected image is formed by subtracting the background phase from the phase contrast image; see para. [0008]); and 
display the corrected MR phase image (the background is subtracted and one of ordinary skill in the art would appreciate that the corrected image would be displayed in accordance with standard MRI practices; see para. [0008]).

Regarding claim 3, 11, and 17, Guhring teaches wherein determination of the first pixels associated with the one or more image regions comprises: determination that a standard deviation of pixel values of the first pixels within the plurality of displacement-encoded MR phase images is below a threshold value (the first pixels are determined based on the standard deviation of pixel values being below a threshold value; see para. [0025]).

Regarding claim 6, Guhring further teaches comprising: a display terminal to display the displacement map (the system includes a display 35 and it would be obvious to display the displacement map on a display; see Fig. 1-3).

Regarding claim 7, Guhring further teaches wherein generation of the corrected MR phase image comprises subtraction of the background phase offset error determined for each of the one or more pixels from the pixel values of the one or more pixels of the one of the plurality of displacement-encoded MR phase images (the corrected image is formed by subtracting pixel values of the background image from the phase-contrast image; see para. [0008]).

Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guhring et al. US 2012/0076380 in view of Cowan et al. US 2014/0348406 (Cowan), and in further view of Greiser et al. US 2011/0188721 (Greiser).

Regarding claims 2, 9, and 15, Guhring further teaches the computing system to execute program code to: generate a corrected MR phase image of a second one of the plurality of displacement-encoded MR phase images based on the background phase offset error determined for each of the one or more pixels ; and determine a displacement map based on the corrected MR phase 
Greiser teaches the computing system to execute program code to: generate a corrected MR phase image of a second one of the plurality of displacement-encoded MR phase images based on the background phase offset error determined for each of the one or more pixels ; and determine a displacement map based on the corrected MR phase image of the one of the plurality of displacement-encoded MR phase images and the corrected MR phase image of the second one of the plurality of displacement-encoded MR phase images (background data is determined from a first and second data set and a corrected phase image of a second data set is generated, and wherein it would be obvious to determine a displacement map rather than a velocity map as taught in Cowan above; see Figs. 8 and 9; see paras. [0010]-[0011], [0015]-[0016], [0023]-[0025], [0056], and [0090]-[0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the computing system to execute program code to: generate a corrected MR phase image of a second one of the plurality of displacement-encoded MR phase images based on the background phase offset error determined for each of the one or more pixels ; and determine a displacement map based on the corrected MR phase image of the one of the plurality of displacement-encoded MR phase images and the corrected MR phase image of the second one of the plurality of displacement-encoded MR phase images as taught in Greiser into Guhring and Cowan in order to gain the advantage of determining the background phase based on a first image to correct a second image, and wherein the reliability of the background phase curve is increased based on information from both the first and second images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN L YENINAS/Examiner, Art Unit 2868